Citation Nr: 0336541	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether residuals of injuries sustained in a June 1958 
automobile accident were incurred in the line of duty.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served in the Montana Army National Guard from 
April 1958 to April 1998, which included a period of active 
service from September 1959 to March 1960.  He did not have 
creditable periods of service in the Montana Army National 
Guard from April 1959 to June 1959 and from April 1966 to 
April 1988.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an Administrative Decision from the Department 
of Veterans Affairs (VA) Montana Medical & Regional Office 
(M&ROC) in Fort Harrison, Montana.  

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.

The M&ROC notified appellant in August 2001 that he had the 
right of representation in his appeal by an accredited 
representative of a veterans organization, a recognized 
service organization, an agent, or an attorney.  The M&ROC 
stated that it would forward the appropriate forms if he 
notified the M&ROC that he wanted representation.  

The appellant submitted an Appeal Process Election Form later 
that month.  On the form he stated, "I would like 
representation.  Please contact me."

The M&ROC issued appellant a statement of the case in October 
2002.  The M&ROC again advised him in the statement of the 
case notification letter that he had the right to be 
represented in his appeal and that it was not too late to 
choose one.  The M&ROC did not provide appellant VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, so that he could choose a representative.  

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600 (2003).  

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601 (2003).  

In order to designate a recognized organization as his 
representative, an appellant must execute a VA Form 21-22a.  
This form gives the organization power of attorney to 
represent the appellant.  The designation will be effective 
when it is received by the M&ROC or, if the appellate record 
has been certified to the Board for review, by the Board.  A 
properly filed designation made prior to appeal will continue 
to be honored, unless it has been revoked by the appellant or 
unless the representative has properly withdrawn.  38 C.F.R. 
§ 20.602 (2003).  

An attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a.  This 
form gives the attorney power of attorney to represent the 
appellant.  In lieu thereof, an attorney may state in writing 
on his or her letterhead that he or she is authorized to 
represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  For an attorney to have complete 
access to all information in an individual's records, the 
attorney must provide a signed consent from the appellant.  
Such consent shall be equivalent to an executed power of 
attorney.  38 C.F.R. § 20.603 (2003).  

An agent admitted to practice before VA or any other 
competent person may be designated as an appellant's 
representative through a properly executed, VA Form 22a, or 
its equivalent.  The designation must be of an individual, 
rather than a firm or partnership.  38 C.F.R. §§ 20.604, 
20.605 (2003).  Designation of an individual may also be made 
by a written document signed by both the appellant and the 
individual representative, which may be in the form of a 
letter, which authorizes a named individual to act as the 
appellant's representative only with respect to a specific 
claim involving one or more specific benefits.  The document 
must include the name of the appellant; the applicable VA 
file number; the appellant's consent for the individual 
representative to have access to his or her VA records; the 
name of the individual representative; a description of the 
specific claim for benefits to which the designation of 
representation applies; and, a certification that no 
compensation will be charged or paid for the individual 
representative's services.  38 C.F.R. § 20.605(c) (2003).  

In this case, the appellant has an absolute due process right 
of representation in his appeal.  He should be provided VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative, and given a reasonable opportunity to appoint 
a representative.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The VBA AMC should provide the 
appellant with a VA Form 21-22a, 
Appointment of Veteran's Service 
Organization as Claimant's 
Representative, and he should be given a 
reasonable opportunity to appoint a 
representative.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.  

5.  The VBA AMC should then readjudicate 
the issue on appeal.  If the requested 
benefits are not granted the VBA AMC 
should issue a supplemental statement of 
the case.


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


